Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 18, 1996, which ruled that claimant was ineligible for Trade Adjustment Assistance under the Federal Trade Act of 1974.
Claimant was employed by a business in the garment industry when he was laid off due to a reduction in the employer’s work force occasioned by competition from foreign imports. Claimant thus became eligible under the terms of the Federal Trade Act of 1974 to apply for Trade Adjustment Assistance (hereinafter TAA) funds to defray his expenses in training for a new job (see, 19 USC § 2271 et seq.; 12 NYCRR 482.2 [c], [d]). Claimant subsequently applied for TAA benefits to defray his expenses in the postgraduate program at Mesivtha Tifereth Jerusalem of America; however, his application was denied on the ground that the program had not been licensed by the State Department of Education. Claimant appeals from a decision of the Commissioner of Labor sustaining the determination which denied his application. We affirm.
Initially, we note that the Board’s interpretation of a statutory provision or regulation will be upheld so long as it is rational and reasonable (see, Matter of Young [Rome Cable Corp.—Hudacs], 196 AD2d 937, 938). Here, it is uncontested that claimant would have been eligible for TAA funds if he had sought to use them to enroll in an educational program licensed by the Department of Education. As the program he planned to enter was not so licensed, the denial of claimant’s application was appropriate.
Cardona, P. J., Mikoll, Mercure, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.